Citation Nr: 0331812	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-08 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to service connection for myalgia, to include 
as secondary to the service-connected hepatitis B.

2.  Entitlement to service connection for dyspepsia, to 
include as secondary to the service-connected hepatitis B.

3.  Entitlement to an initial compensable disability rating 
for hepatitis B.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
February 1956.

This matter came before the Board of Veterans' Appeals on 
appeal from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO), 
which granted the veteran service connection for hepatitis B 
and rated this disorder as noncompensably disabling.  This 
determination also denied the veteran entitlement to service 
connection for myalgia and service connection for dyspepsia.


REMAND

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
Act and the implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

With respect to the claims for entitlement to service 
connection (on a primary and secondary basis) for myalgia and 
for dyspepsia, and entitlement to an initial compensable 
disability rating for hepatitis B, Board notes that while the 
RO sent the veteran a letter in June 2001 that notified him 
of the provisions of the VCAA, this letter only advised the 
veteran of the information and evidence needed to establish a 
service connection claim for hepatitis B on a primary basis 
(i.e., either a direct or presumptive basis).  As such, 
neither the veteran nor his representative has been provided 
with any notice of the information and evidence required to 
established a secondary service connection claim for myalgia 
and/or dyspepsia; or the specific information and medical 
and/or lay evidence necessary to establish a compensable 
disability rating for hepatitis B; or of the division of 
duties in obtaining such information and evidence.  The Board 
points out that the veteran's claims folder was transferred 
to the Board in April 2003 more than two years after the VCAA 
was enacted.  Hence, there is nothing in the record that 
satisfies the notification requirements of the VCAA, and 
action by the RO is needed to satisfy those requirements.  
See Disabled American Veterans v. Principi, 327 F.3d 13399 
(Fed. Cir. 2003).

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b) (1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to procure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:  

1.  With respect to the claims of 
entitlement to service connection (on a 
primary and secondary basis) for myalgia 
and for dyspepsia, and entitlement to an 
initial compensable disability rating for 
hepatitis B, the RO should send the 
veteran a letter that complies with the 
notification requirements of the VCAA, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and any other 
applicable legal precedent.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter, and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the claims of entitlement to service 
connection (on a primary and secondary 
basis) for myalgia and for dyspepsia, and 
entitlement to an initial compensable 
disability rating for hepatitis B, in 
light of all pertinent legal authority 
and the evidence of record.

If any of the determinations remain adverse to the veteran, 
the veteran and his representative should be provided with a 
supplemental statement of the case.  The appropriate period 
of time should be allowed for response.  Thereafter, the case 
should be returned to the Board, if in order.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



